Title: To George Washington from Tobias Lear, 17 April 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia April 17th 1791.

Since I had the honor of writing to you on the 15th Inst. Young Fraunces has informed me that he has received a letter from his father, in which he mentions his intention of coming on here to take the place of Steward in this family, agreeably to the answer given to his application for that purpose. The reason which he assigns for not having made known his determination

on this subject sooner, is, that it was necessary for him to effect certain measures relative to the support &c. of his family in his absence, before he could finally decide upon his coming. This he has, at length, done; and speaks of coming on in the course of 10 or 12 days after he shall have settled certain matters in New York which he must do previous to his quitting that place, or be under the necessity of returning thither for that purpose in a short time. He likewise requested the advance of half a year’s Salary to enable him to discharge some debts which he owed in New York.
To this last request I told Fraunces I could give him an immediate answer, which was that it could not be complied with. And further, that it was doubtful whether his father could now come into the family at any rate; for it has been so long before he made known his determination, that some steps had been taken towards engaging another person (meaning Holker’s man) from a pursuason that his father did not intend to come; and especially as I had given him (young Fraunces) notice that if I heard nothing from his father by a certain day (which has elapsed some time ago) I should not consider that there was any obligation to wait longer for him—and measures would accordingly be taken to obtain some other person. Young Fraunces acknowledged the justness of these observations, but still appeared anxious that his father might come, and observed that altho’ he had requested a half year’s salary advanced, yet he did not think a non-compliance with that would be an obstacle to his coming, if he was not precluded by the foregoing causes which I had mentioned. I told him I must consult Mrs Washington on the Subject, and would give him a final answer in time for him to write to his father by the post of Monday.
Upon conferring with Mrs Washington on the matter it was thought best to know with certainty what reliance there might be on Holker’s man before an answer was given to Fraunces. This was soon after determined, by information that Mr Holker’s man had no intention of quitting his present place. Fraunces was therefore informed that his father might come on.
Was it not for the aid which is expected from Fraunces in the Cookery, I should rather have objected to his coming than otherwise, for the reasons which I had the honor to mention in my last letter. If the marketing is put in the hands of the Cook & a

good house keeper provided, I can see nothing (with the number of Servants in this family) that a Steward can employ himself about. However, I shall take care to oblige Fraunces, in his Articles, to attend particularly to the Cooking—and if the present Cook quits, that he shall do with Hercules. I mentioned in a former letter that the woman in the Kitchen would be discharged, but upon submitting the matter to Mrs Washington, by whose superior knowledge in these things I shall always be pleased to be governed, she thought the woman might as well be continued, especially as she intended to send Richmond home by the first opportunity which will be about next Wednesday. Hercules is perfectly willing that he should go.
Mr Eveleigh died yesterday morning. This event has been expected for some time past: And within a few weeks every prospect of his recovery has vanished and for himself, his dissolution has been rather wished for than otherwise, as a relief from the pain which he suffered & which it was impossible to remove.
I am informed that the Post Master General intends to resign his office upon your return to this place. The information is said to have come from his Assistant who speaks of it as a matter upon which Mr Osgood has determined & makes no secret.
Mrs Lear begs your acceptance of her best respects & fervent prayers for the preservation of your health in which she is most sincerely joined by Sir, Your Obliged & grateful Servt

Tobias Lear.

